Citation Nr: 1441962	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to disability ratings for bilateral hearing loss higher than 50 percent before October 4, 2011, and 60 percent from October 4, 2011.

2. Entitlement to an increased disability rating for tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Ronald A. Berridge, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from September 1956 to August 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from Regional Office (RO) rating decisions Department of Veterans Affairs (VA).  In an October 2010 rating decision, the RO continued a 50 percent disability rating for bilateral hearing loss and a 10 percent rating for tinnitus.  In a November 2012 rating decision, the RO increased the rating for hearing loss to 60 percent effective October 4, 2011.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents in these systems do not include any non-duplicative materials pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Before October 4, 2011, the Veteran's hearing impairment was no worse than level IV in the right ear and level VII in the left ear.

2.  Since October 4, 2014, no testing has shown the Veteran's hearing impairment to be worse than level IX in each ear, or level VIII in the right ear and level X in the left ear.

3.  The Veteran is in receipt of a 10 percent disability rating for his tinnitus which is the maximum schedular rating under the applicable rating criteria.  The Veteran's tinnitus has not required hospitalization or markedly interfered with work or work capacity.


CONCLUSIONS OF LAW

1.  Before October 4, 2011, the Veteran's bilateral hearing loss did not meet the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2013).

2.  Since October 4, 2011, the Veteran's bilateral hearing loss has not met the criteria for a disability rating higher than 60 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2013).

3.  The criteria for a rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a letter issued in December 2009, before the initial unfavorable decision on the issues that are now on appeal. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection and increased ratings. VA also advised the Veteran how VA assigns effective dates. The letter also stated who was to provide the evidence.  While the Veteran was not provided with the rating criteria specific to his disabilities in this letter, that information was provided in the November 2012 statement of the case, showing that the Veteran had actual knowledge of these criteria.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, and reports of VA medical examinations.  The Veteran has had VA examinations that adequately addressed the extent and effects of his hearing loss and tinnitus, to include discussions of functional effects.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss

The Veteran essentially contends that his hearing loss has worsened over time, and warrants ratings higher than the rating the RO has assigned.  He asserts that hearing loss made communication with others so difficult that he was forced to retire in December 2009.  In December 2009, he submitted a claim for a rating higher than the 50 percent rating then in effect.  He continued his appeal after the RO increased the rating to 60 percent effective October 4, 2011.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

The Board notes that there are both private and VA audiological evaluations of record.  It is unclear whether the private evaluations, which both include word test results, based these on the Maryland CNC test.  However, for the sake of adjudicating this claim and considering all of the evidence of record that is potentially relevant, the Board will accept these tests as having been the Maryland CNC test for the purpose of evaluating this evidence and affording the Veteran the most thorough adjudication of his claim.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Tables VI, VIa, and VII are reproduced below.



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

In November 2009, an official with a moving and storage business wrote that the Veteran had been employed as a sales representative for the business for several years.  She reported that he had decided to retire at the end of the year.  She noted that he stated that his hearing loss was making it increasingly difficult to communicate with customers and fellow employees.

In his December 2009 claim for an increased rating, the Veteran reported that his hearing had become much worse.  He stated that his hearing loss made it nearly impossible to communicate with other employees and customers in his job as a sales representative.  He indicated that this difficulty caused him to leave his job.

Battle Creek Hearing Services in Battle Creek, Michigan tested the Veteran's hearing in January 2010.  On that audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
70
70
75
LEFT
65
75
85
90

Speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  The puretone threshold averages were 65 decibels in the right ear and 79 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IV in the right ear and VII in the left ear.  The test results were consistent with a 20 percent rating.

In March 2010, the Veteran's wife wrote that the Veteran's hearing had worsened over time.  She stated that from his responses it was apparent that he could not understand speech at a normal conversational volume.  She reported that in December 2009 he reluctantly left a job he enjoyed because it was virtually impossible for him to communicate with customers and employees.

On a VA audiological evaluation in June 2010, the Veteran reported that hearing loss interfered with his occupation before he retired.  On testing, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
70
75
75
LEFT
70
70
90
90

Speech recognition scores were 78 percent in the right ear and 78 percent in the left ear.  The puretone threshold averages were 64 decibels in the right ear and 80 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IV in the right ear and VII in the left ear.  The test results were consistent with a 20 percent rating.

East Paris E.N.T. Associates in Grand Rapids, Michigan tested the Veteran's hearing in December 2011.  He stated that he could not hear or understand spoken words.  On the audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
80
85
85
LEFT
85
95
95
100

Speech recognition scores were 50 percent in the right ear and 50 percent in the left ear.  The puretone threshold averages were 81 decibels in the right ear and 94 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were IX in the right ear and IX in the left ear.  The test results were consistent with a 60 percent rating.

On a VA audiological evaluation in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
85
95
95
LEFT
85
90
100
100

Speech recognition scores were 58 percent in the right ear and 40 percent in the left ear.  The puretone threshold averages were 80 decibels in the right ear and 94 decibels in the left ear.  Considering Tables VI and VIa, the hearing impairment levels were VIII in the right ear and X in the left ear.  The test results were consistent with a 60 percent rating.

The private and VA hearing tests were performed by audiologists, and the reports provide the relevant findings.  The Board accepts the test results as reliable.  None of the hearing testing showed that the Veteran's hearing impairment warranted a rating higher than 50 percent earlier than October 4, 2011.  No testing has shown impairment warranting a rating higher than 60 percent since October 4, 2011.  To the extent that the Veteran argues that he is entitled to ratings higher than 50 percent or 60 percent on a schedular basis, the Board notes that, while he is certainly competent to report his symptomatology, the rating criteria here are based upon specific audiological testing.  Therefore, the tests conducted by the private and VA audiologists are more probative than the Veteran's lay statements on the question of whether increases in schedular ratings are warranted.  Therefore, the preponderance of the evidence is against higher ratings.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran has reported symptomatology, including having trouble with hearing high frequency voices and hearing in a crowd.  He also had trouble on the telephone.  For the entire period of this appeal, the schedular rating criteria contemplate the Veteran's service-connected hearing loss symptomatology.  The symptomatology he reported relates specifically to decreased auditory acuity and the ability to understand and discriminate speech.  The rating schedule for hearing loss considers precisely these symptoms, as it rates in accordance with the combined effect of decreased auditory acuity and speech discrimination ability.   As such, the rating criteria are sufficient to encompass all symptomatology related to his hearing loss disability, and referral for extraschedular consideration is not necessary.


Tinnitus

The Veteran has appealed for a disability rating higher than 10 percent for his tinnitus.  In private and VA audiology consultations and evaluations, he has reported that he has intermittent tinnitus.  He has stated that the tinnitus interferes with hearing.  The rating schedule provides for a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The rating schedule does not provide for a rating higher than 10 percent for tinnitus.  As the existing 10 percent rating is the maximum rating for tinnitus, there is no basis to assign a higher rating, and the preponderance of the evidence is against a higher rating.

The Veteran's tinnitus, as he describes it, does not present an unusual or exceptional disability picture.  He has not been hospitalized for it.  He does not contend, and the evidence does not suggest, that his tinnitus markedly interferes with his capacity for employment, and the Veteran specifically denied any such effect during his VA examinations.  Therefore there is no basis to refer the rating of his tinnitus for consideration of an extraschedular rating.  38 C.F.R. § 3.321.


ORDER

Entitlement to disability ratings for bilateral hearing loss higher than 50 percent before October 4, 2011, and 60 percent from October 4, 2011, is denied.

Entitlement to a disability rating higher than 10 percent for tinnitus is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


